Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACT6ON
Responsive to communication entered 07/26/2022.
Priority
This application, Pub. No. US 2020/0261602 A1, filed on 03/11/2020 as division of application No. 15/693,772, filed on 09/01/2017, Pub. No. US 2018/0092993, now abandoned, which claims benefit of US provisional application 62/382,594, filed 09/01/2016.
Status of Claims
Claims 39, 40, 44, 48-50, 52, 53, 55-59, 62, 66, 72, 123, 124, 126 and 130 are currently pending.  Claims 1-131 have been originally filed.  Claims 50 and 53 have been amended, and Claims 1-38, 41-43, 45-47, 51, 54, 60, 61, 63-65, 67-71, 73-122, 125, 127-129 and 131 have been cancelled, as set forth in Applicant’s Preliminary amendment filed 05/11/2020.  Claims 39, 40, 44, 48-50, 52, 53, 55-59, 62, 66, 72, 123, 124, 126 and 130 have been subject to election/restriction requirement mailed 05/27/2022.  Claim 52 has been amended, as set forth in Applicant’s amendment filed 07/26/2022.  Claims 44, 52, 53, 56-58, 123, 124, 126 and 130 are withdrawn from consideration.  Claims 39, 40, 48-50, 55, 59, 62, 66 and 72 are examined.
Election/Restrictions
Applicant's election, without traverse, of Group I, Claims 39, 40, 44, 48-50, 52, 53, 55-59, 62, 66 and 72, drawn to a method for increasing fluorescence of a fluorescently 
labeled biomolecule, and, without traverse, the species of:
(a)	ALEXA FLUOR® 488 as the fluorescent label; covalent attachment of the fluorescent label to a biomolecule; and 5-30 as a ratio of the fluorescent label to the biomolecule;
(b)	acetate as a spacer of the identified chemical structure; covalent attachment of the spacer to a biomolecule; and 5-30 as a ratio of the spacer molecule to the biomolecule; and 
(c)	an antibody as a biomolecule of the identified chemical structure; 
in the reply filed on 07/26/2022 is acknowledged.  
Applicant has indicated that Claims 39, 40, 44, 48-50, 52, 53, 55-59, 62, 66 and 72 encompass the elected species.  With regard to Claims 44, 52, 53 and 56-58, the Examiner respectfully disagrees.  Specifically, Claim 44 does not encompass the elected species (a) because ALEXA FLUOR® 488 is negatively charged:

    PNG
    media_image1.png
    470
    1092
    media_image1.png
    Greyscale
, 


whereas Claims 56-58 do not encompass the elected species (b) acetate.  
Claims 44, 52, 53, 56-58, 123, 124, 126 and 130 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Please note that Claim 52 is withdrawn from further consideration as being dependent upon the withdrawn Claim 58.  Election was made without traverse in the reply filed on 07/26/2022.
Information Disclosure Statement
The information disclosure statements, submitted on 04/14/2020 and 01/25/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 
Specification
The use of the terms FLAG®, Texas Red®, Cy®2, Cy®3, Cy®5, Cy®5.5, Cy®7, Rhodamine Red™, and Cascade Blue®, which are a trade name or a mark used in commerce, have been noted in this application.  See, for example, page 35.  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 55, 59, 62 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, Claim 55 recites the broad recitation “a group selected from an alkanoyl, alkenoyl, and alkynoyl,” and the claim also recites “-C(O)CnHm, wherein n is 1 to 20 atoms, wherein m>n, wherein the carbon atoms can be connected to each other by single, double, and/or triple bonds,” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 59 recites the limitation "antibody" in line 1.  There is insufficient antecedent basis for this limitation in the claim, because Claim 39, upon which Claim 59 depends, recites “a biomolecule”, and the relationship between "antibody" and “a biomolecule” is unclear.  
Claim 62 recites the limitation "protein" in line 1.  There is insufficient antecedent basis for this limitation in the claim, because Claim 39, upon which Claim 62 depends, recites “a biomolecule”, and the relationship between "protein" and “a biomolecule” is unclear.  
Claim 66 recites the limitation "the plurality of fluorescent labels".  There is insufficient antecedent basis for this limitation in the claims, because Claim 39, upon which Claim 66 depends, recites “a fluorescent label”, and it is unclear to which additional fluorescent labels Claim 66 refers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 39, 40, 48-50, 55, 59, 62, 66 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson, “Bioconjugate Techniques,” 2nd Edition, 2008, pp. 156-158, 355, 364, 380, 398, 400-401, 817-819.
The claims, as recited in independent Claim 39, are drawn to: 

    PNG
    media_image2.png
    127
    1163
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    129
    896
    media_image3.png
    Greyscale



Regarding Claims 39 and 40, Hermanson, throughout the publication and, for example, at page 156, 1st paragraph, teaches conjugating a spacer molecule to a biomolecule:
“It is often necessary to block specific groups on macromolecules to prevent them from participating in modification or conjugation reactions.  In most blocking procedures, a chemical group is covalently coupled to an undesired functional group on the macromolecule to mask or eliminate its reactivity.  In this sense, the modification is done with a compound that is relatively inert in whatever application the macromolecule is intended for use.  The blocking agent is usually a small organic compound containing a functional group able to couple with the group to be masked.”  


At page 156, 5th paragraph, Hermanson teaches that blocking may be done to quench further modification or conjugation through a targeted functional group.

Regarding Claims 48-50, 55 and the elected species (b), at page 157 and Figure 1.118, Hermanson teaches the use of N-hydroxysulfosuccinimide ester of acetic acid (sulfo-NHS acetate) to block amine groups:

    PNG
    media_image4.png
    172
    747
    media_image4.png
    Greyscale



Notably, the instant disclosure defines sulfo-NHS acetate as an acetate molecule: 

    PNG
    media_image5.png
    182
    1093
    media_image5.png
    Greyscale
 
Emphasis added.


Regarding Claim 39 and the elected species (c), at page 818 and Figure 20.16, Hermanson teaches conjugating a fluorescent label to an antibody:

    PNG
    media_image6.png
    628
    722
    media_image6.png
    Greyscale



At page 819, Hermanson further teaches that too high a substitution level and the fluorophore may self-quench through energy transfer, decrease the antibody ’s ability to bind target molecules by blocking the antigen binding sites, or cause nonspecific interactions resulting in high background or noise levels, and trial and error may be required to optimize this process.
Regarding Claim 39, at page 400, 3rd paragraph, Hermanson teaches that over-labeling with a fluorescent probe causes decreases in the quantum yield (QY):

    PNG
    media_image7.png
    154
    752
    media_image7.png
    Greyscale
 
Emphasis added.


Regarding Claim 39 and the elected species (a), at pages 400-401, Hermanson teaches that fluorescein and its derivatives, such as ALEXA FLUOR® 488, represent one of the most popular of all fluorescent labeling agents, and further teaches that fluorescein derivatives having multiple sulfonates on them help to alleviate the quenching problem when labeling at higher density, but it doesn’t completely eliminate it:

    PNG
    media_image8.png
    105
    751
    media_image8.png
    Greyscale

Emphasis added.



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, for increasing fluorescence of a fluorescently labeled biomolecule, the steps of conjugating a spacer molecule to a biomolecule and conjugating a fluorescent label to the biomolecule, wherein the spacer and fluorescent label are not conjugated to each other.
One of ordinary skill in the art would have been motivated to have made and used, for increasing fluorescence of a fluorescently labeled biomolecule, the steps of conjugating a spacer molecule to a biomolecule and conjugating a fluorescent label to the biomolecule, wherein the spacer and fluorescent label are not conjugated to each other, because it would be desirable to avoid over-labeling with a fluorescent probe, which, as taught by Hermanson, causes self-quench through energy transfer, decreases in the quantum yield (QY) and the antibody’s ability to bind target molecules by blocking the antigen binding sites, or cause nonspecific interactions resulting in high background or noise levels.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using, for increasing fluorescence of a fluorescently labeled biomolecule, the steps of conjugating a spacer molecule to a biomolecule and conjugating a fluorescent label to the biomolecule, wherein the spacer and fluorescent label are not conjugated to each other, because the use of a spacer molecule, such as the elected species (b) sulfo-NHS acetate, to block specific groups on macromolecules to prevent them from participating in conjugation reactions, was known in the art, as taught by Hermanson.

Regarding Claims 59, 62 and 66, at pages 355, 364, 380 and 819, Hermanson teaches that obtaining the optimal molar ratio for a particular conjugate may have to be done by experimentation using a series of different molar ratios of fluorescent molecules and blocking agents:

    PNG
    media_image9.png
    240
    765
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    111
    710
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    132
    761
    media_image11.png
    Greyscale

Emphasis added.


Given the Hermanson‘s teachings, it would have been routine optimization to arrive at the claimed invention, and a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed molar ratios.  See MPEP § 2144.05. 

Regarding Claim 72, since Hermanson teach the method identical to the instantly claimed method, it is reasonable to assume that the presence of the spacer molecule increases the detectable fluorescence of the fluorescent label by the claimed percentages.  Applicant is reminded that, according to MPEP § 2112.01, when the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established:
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  Emphasis added.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 39, 40, 48-50, 55, 59, 62, 66 and 72 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-5, 9, 11, 13, 14, 17, 18, 25, 28, 32 and 38 of copending Application No. 16/882,271 (‘271 application), Pub. No. US 2020/0330610 A1, published 10/22/2020.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘271 application claims a composition, which may be produced by the instantly claimed method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641